Citation Nr: 1636044	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  14-14 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by left upper extremity numbness and pricking sensation.  

2.  Entitlement to service connection for a disorder manifested by right upper extremity numbness and pricking sensation.

3.  Entitlement to service connection for a disorder manifested by left lower extremity numbness and pricking sensation.  

4.  Entitlement to service connection for a disorder manifested by right lower extremity numbness and pricking sensation.  

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a right leg disorder.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea syndrome.

10.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an elevated cholesterol level.

11.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

12.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a nervous disorder, claimed as stress and sleep disturbance.

13.  Entitlement to a rating in excess of 10 percent for dysequilibrium.

14.  Entitlement to a rating in excess of 10 percent for residuals of a hiatal hernia.

15.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.

16.  Entitlement to a compensable rating for left ear hearing loss.  

17.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973 and from April 1981 to April 1997.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA)  Regional Office (RO) located in San Juan, Puerto Rico.

The issues of entitlement to a rating in excess of 10 percent for chondromalacia of the left knee, the reopened claim of entitlement to service connection for sleep apnea and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A disorder manifested by left upper extremity numbness and pricking sensation was not present during active duty and there is no probative evidence of record linking a disorder manifested by left upper extremity numbness and pricking sensation to active duty service or to a service connected disability.  

2.  A disorder manifested by right upper extremity numbness and pricking sensation was not present during active duty and there is no probative evidence of record linking a disorder manifested by right upper extremity numbness and pricking sensation to active duty service or to a service connected disability.  

3.  A disorder manifested by left lower extremity numbness and pricking sensation was not present during active duty and there is no probative evidence of record linking a disorder manifested by left lower extremity numbness and pricking sensation to active duty service or to a service connected disability.  

4.  A disorder manifested by right lower extremity numbness and pricking sensation was not present during active duty and there is no probative evidence of record linking a disorder manifested by right lower extremity numbness and pricking sensation to active duty service or to a service connected disability.  

5.  A cervical spine disorder was not present during active duty and the preponderance of the probative evidence of record indicates there is no link between a current cervical spine disorder and active duty or  a service connected disability.  

6.  The evidence is in relative equipoise regarding whether the Veteran has degenerative arthritis of the right knee which was secondary to the service connected left knee disability.  

7.  A March 2009 Board decision denied service connection for diabetes mellitus; the Veteran did not appeal the decision.

8.  The evidence added to the record subsequent to the March 2009 Board decision is cumulative of the evidence previously of record; or it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.  

9.  A March 2009 Board decision denied service connection for hypertension; the Veteran did not appeal the decision. 

10.  The evidence added to the record subsequent to the March 2009 Board decision is cumulative of the evidence previously of record; or it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

11.  A March 2009 Board decision denied service connection for sleep apnea; the Veteran did not appeal the decision. 

12.  The evidence added to the record subsequent to the March 2009 Board decision is not cumulative of the evidence previously of record or relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.

13.  An August 1997 rating decision denied service connection for an elevated cholesterol level; an appeal was initiated by the submission of a notice of disagreement but the appeal was not perfected with the timely filing of a substantive appeal.  The August 1997 rating decision is final.

14.  The evidence added to the record subsequent to the August 1997 RO decision is cumulative of the evidence previously of record; or it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an elevated cholesterol level.

15.  An August 1997 rating decision denied service connection for a low back disorder; an appeal was initiated by the submission of a notice of disagreement but the appeal was not perfected with the timely filing of a substantive appeal.  The August 1997 rating decision is final.  

16.  The evidence added to the record subsequent to the August 1997 RO decision is not cumulative of the evidence previously of record or relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder.

17.  The preponderance of the probative evidence of record demonstrates that the Veteran has degenerative disc disease of the lumbar spine which is secondary to his service connected left knee disability.  

18.  An August 1997 rating decision denied service connection for a nervous disorder; an appeal was initiated by the submission of a notice of disagreement but the appeal was not perfected with the timely filing of a substantive appeal.  The August 1997 rating decision is final. 

19.  The evidence added to the record subsequent to the August 1997 RO decision is not cumulative of the evidence previously of record or relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a nervous disorder.  

20.  The preponderance of the probative evidence of record demonstrates that the Veteran does not have a nervous disorder which was incurred in or aggravated by active duty nor is a nervous disorder secondary to a service connected disability.  

21.  Prior to January 21, 2016, the service connected dysequilibrium was manifested by occasional dizziness.

22.  From January 21, 2016, the service connected dysequilibrium has been manifested by dizziness and occasional staggering.  

23.  During the entire appeal period, the service connected hiatal hernia has been manifested by recurrent epigastric distress with symptoms of pyrosis, regurgitation, and nausea; the disability is not productive of substernal or arm or shoulder pain and it is not productive of considerable impairment of health or greater levels of disability.  

24.  During the entire appeal period, the service connected left ear hearing loss has been no worse than level VII in the left ear and service connection is not in effect for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disorder manifested by left upper extremity numbness and pricking sensation, have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to service connection for a disorder manifested by right upper extremity numbness and pricking sensation, have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).

3.  The criteria for entitlement to service connection for a disorder manifested by left lower extremity numbness and pricking sensation, have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).

4.  The criteria for entitlement to service connection for a disorder manifested by right lower extremity numbness and pricking sensation, have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).

5.  The criteria for entitlement to service connection for a cervical spine disorder, have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2015).

6.  The criteria for entitlement to service connection for degenerative changes to the right knee as secondary to the service connected left knee disability, have been met.  38 U.S.C.A. §§  1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2015).

7.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).  

8.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).  

9.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).  

10.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an elevated cholesterol level.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

11.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).  

12.  The criteria for entitlement to service connection for a low back disorder as secondary to the service connected left knee disability, have been met.  38 U.S.C.A. §§  1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2015).

13.  New and material evidence has been received to reopen the claim of entitlement to service connection for a nervous disorder.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015). 

14.  The criteria for entitlement to service connection for a nervous disorder, to include as secondary to the service connected left knee disability, have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2015).

15.  Prior to January 21, 2016, the criteria for entitlement to a rating in excess of 10 percent for dysequilibrium, have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2015).

16.  From January 21, 2016 forward, the criteria for entitlement to a rating of 30 percent but no more for dysequilibrium, have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2015).

17.  The criteria for entitlement to a rating in excess of 10 percent for hiatal hernia, have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

18.  The criteria for a compensable rating for left ear hearing loss have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that VA's duty to assist the Veteran has been satisfied.  The service treatment records have been obtained and associated with the claims file.  Identified post-service medical records of the Veteran which have identified been associated with the claims file to the extent possible.  Attempts were made to obtain the Veteran's records from Social Security but VA was informed that these records were not available.  Significantly, the Veteran has not identified any outstanding evidence (medical or otherwise) that could be obtained to substantiate the claims.  The Board is unaware of any such evidence.  The Veteran has been afforded appropriate VA examinations.  In addition to examining the Veteran, the examiners viewed his pertinent history.  The examiners provided etiology opinions where appropriate for the service connection claims with adequate rationales.  The examiners also provided sufficient information to apply the pertinent rating criteria for the increased rating claims.  As set out below, some of the new and material claims are not being reopened.  As such there is no duty to assist with these claims.  There is no prejudice with regard to the reopened claims as they are either being granted or being remanded for additional evidentiary development.  Any procedural problems can be cured at that time.  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claims.

Service connection criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Entitlement to service connection for a disorder manifested by numbness and pricking sensation of the upper and lower extremities.  

In October 2010, the RO denied service connection, in pertinent part, for disorders manifested by numbness and pricking sensation in the upper and lower extremities.  The Veteran has perfected an appeal with these denials.

The Board finds that service connection is not warranted for disorders of the upper and/or lower extremity manifested by numbness and pricking sensation as there is no evidence demonstrating that the disorders were present during active duty nor is there any probative evidence linking the claimed symptomology to active duty or to a service connected disability.  

The only evidence of record which references the presence of numbness or pricking sensations of the extremities is a statement from a private physician.  In July 2009, the doctor wrote that the Veteran presented with numbness and pinprick sensation of the upper and lower extremities.  The statement did not reference this symptomology further but did address other symptoms.  The statement ended with the physician writing that it was more probable than not that the Veteran's sleep apnea and "other problems" are service connected.  No rationale was provided for this statement.  Other than this single statement, the record is devoid of evidence of this symptomology in the medical records and the statements from the Veteran.  

The Board finds no probative value should be placed on the etiology opinion with regard to the July 2009 statement.  The physician did not provide any rationale for why he found that there was a link between the symptomology and the Veteran's active duty service.  The opinion does not address the fact that the service treatment records were silent as to complaints of, diagnosis of or treatment for any of these complaints.  Intermittent clinical evaluations of the neurological system (1982, 1983, 1984, 1989, 1991, 1995) were determined to be normal and clinical evaluation of the neurological system was normal at the time of the Veteran's separation examination in October 1996.  The opinion also does not address the lack of pertinent symptomology in any of the post-service medical records.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence]; See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."]

The Board notes the Veteran is competent to report on symptomology he experiences through his senses including if he experienced a numbness and/or pricking sensation in the extremities.  Significantly, in the current case, the Veteran has not provided any information regarding when the symptomology began, if the symptomology was chronic, and if it began during active duty.  The Veteran's own statements fail to link, in any way, the symptomology to his active duty service.  

As there no evidence linking a disorder manifested by numbness and/or pinprick of the upper and/or lower extremities to active duty or to a service connected disability, service connection is not warranted for these disorders.  



Entitlement to service connection for a cervical spine disorder.

In July 2009, the Veteran submitted a claim of entitlement to service connection for a cervical spine disorder.  

The Board finds service connection is not warranted for a cervical spine disorder on a direct basis.  There is no evidence linking a cervical spine disorder directly to any injury or incident which occurred during active duty.  The Veteran has not alleged such a connection and there is no probative evidence demonstrating such a connection.  

The Board finds that service connection is not warranted for a cervical spine disorder secondary to the service connected left knee disorder.  

The evidence which supports the claim consists of a letter from a private physician.  In July 2009, the physician wrote that the Veteran had a history of a back problems and that the Veteran's neck hurt with active range of motion.  Motion of the neck was limited and painful.  The physician opined that the Veteran's neck pain was secondary to his left knee disability due to having to bear weight more on one side than the other which puts more stress on one side of the vertebra over the other.  The physician opined that the Veteran's neck problems were more probably than not secondary to the Veteran's left knee disability.  Significantly, the private physician does not indicate what pathology is found regarding the Veteran's cervical spine.  The results of a lumbar MRI are referenced in the letter but a cervical spine MRI is not reported.  No actual cervical spine disorder is identified by the physician other than pain.  

There is probative evidence of record which demonstrates that the Veteran does not have a cervical spine disorder which is secondary to a service connected disability.  On VA examination in February 2013, the Veteran reported he developed cervical pain described as local deep and dull and worst during activities that require frequent neck movements.  A diagnosis of cervical spondylosis was made.  The examiner opined that it was less likely than not that the disorder was proximately due to or the result of the Veteran's service connected condition.  The rationale provided was that the cervical condition was secondary to normal changes of the aging process.  The Board finds this opinion is entitled to probative weight.  The examiner reviewed the evidence of record and also conducted a physical examination.  A diagnosis of a cervical spine disorder was made and it was affirmatively determined that the disorder was not secondary to a service connected disability.  The pathology noted was attributed to the normal effects of aging.  The Board finds that the etiology opinion is supported by an adequate rationale.  

Based on the above, the Board finds the preponderance of the probative evidence of record demonstrates that the Veteran does not have a cervical spine disorder which is secondary to a service connected disability.  


Entitlement to service connection for a right leg disorder.

The Board finds that service connection is warranted for right knee degenerative arthritis as secondary to the service connected chondromalacia of the left knee.  The Board finds the evidence regarding this claim to be in relative equipoise.  

Service connection is in effect for chondromalacia of the left knee, for PTSD and for a skin disorder.  

The evidence which weighs against the claim is the report of a February 2013 VA examination.  At the time of the February 2013 VA examination, a diagnosis of bilateral patellar chondromalacia was made.  The examiner opined it was less likely than not that the right knee condition was proximately due to or the result of the Veteran's service connected condition.  The rationale provided was that the right knee condition is the same as the service connected left knee condition.  Nevertheless, the right knee condition was not caused by the left knee condition.  Both knee conditions were independent from each other by anatomical location and biomechanical factors.  

Supporting the grant of service connection is the report of a January 2016 VA examination.  A VA examination was conducted in January 2016 to determine if the Veteran had a right knee disorder which was etiologically linked to active duty or to a service connected disability.  The examiner opined that the Veteran's right knee condition was as likely as not proximately due to or the result of the service connected left knee chondromalacia.  The rationale provided was that the Veteran was diagnosed with chondromalacia patella of the left knee.  Due to the deterioration and pain of the knee associated with this condition, the Veteran's gait will be altered.  The tendency is to bear less weight on the affected knee which causes additional weight bearing on the contralateral (right) knee.  This is done to compensate for the left knee pain.  This can lead to deterioration of the right knee to include degenerative changes which the Veteran has in the right knee.  The Board notes the report of another VA examination which was conducted in January 2016 X-rays of the right knee were interpreted as showing mild degenerative changes and mild medial compartment narrowing.   

The Board is presented with the situation where medical evidence supports the claim of entitlement to service connection for a right knee disorder as secondary to the service connected left knee disorder and the medical evidence weighs against the determination.  The Board places equal probative weight on both reports of VA examinations.  The Board finds that when all of the elements are weighed in this case, the claim appears to be at least in equipoise.  See 38 U.S.C.A. § 5107.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Because the evidence is in equipoise, and since the veteran is to be afforded the benefit-of-the-doubt, the Board concludes that service connection is warranted for right knee degenerative changes as secondary to the service connected left knee chondromalacia.  

New and material claims criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  



Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  

In March 2009, the Board denied service connection for diabetes mellitus.  The Veteran did not appeal this determination and the decision is final.  38 U.S.C.A. § 7104(b).  In July 2009, the Veteran submitted another claim of entitlement to service connection for diabetes mellitus.  

The pertinent evidence of record at the time March 2009 Board decision consists of the service treatment records and private medical records.  The service treatment records were silent as to complaints of, diagnosis of or treatment for diabetes mellitus.  Private clinical records reveal the Veteran was diagnosed with diabetes mellitus in July 2002.  The claim was denied as there was no evidence of a link between the diabetes mellitus which was diagnosed in July 2002 and the Veteran's active duty service.  

The Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  The pertinent evidence received subsequent to the March 2009 Board decision consists of duplicate service treatment records, private medical records and reports of VA examinations.  The Board finds that none of this evidence satisfies the definition of new and material evidence under 38 C.F.R. § 3.156(a).  

In July 2009, a private physician wrote that the Veteran had a list of problems, including diabetes mellitus.  The physician wrote that it was more probable than not that the Veteran's sleep apnea "and other problems" are service connected.  

The service treatment records were associated with the claims file and considered at the time of the prior final denial.  They are not new evidence.  The medical records which were received subsequent to the March 2009 Board decision are new as they were not of record at the time of the prior final denial.  Significantly, they are not material to this claim.  The records do not indicate, in any way, that the Veteran had diabetes mellitus which was etiologically linked to his active duty service or to a service connected disability.  To the extent that the records document the current existence of diabetes mellitus, they are duplicative of prior evidence.  The Court has held that additional evidence, which consists of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).   The reports of the VA examinations are new but not material.  None of the reports of the VA examinations indicate, in any way, that the Veteran currently has diabetes mellitus which is etiologically linked to active duty or to a service connected disability.  

As new and material evidence has not been received, the claim of entitlement to service connection for diabetes mellitus has not be reopened.  


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  

In March 2009, the Board denied service connection for hypertension.  The Veteran did not appeal this determination and the decision is final.  In July 2009, the Veteran submitted another claim of entitlement to service connection for hypertension.  

The pertinent evidence of record at the time March 2009 Board decision consists of the service treatment records and private medical records.  The service treatment records were silent as to complaints of, diagnosis of or treatment for hypertension.  Private clinical records reveal the Veteran was diagnosed with hypertension in July 2002.  The claim was denied as there was no evidence of a link between the hypertension which was diagnosed in 2002 and the Veteran's active duty service.  

The Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  The only additional pertinent evidence received subsequent to the March 2009 Board decision consists of duplicate service treatment records, private medical records and reports of VA examinations.  The Board finds that none of this evidence satisfies the definition of new and material evidence under 38 C.F.R. § 3.156(a).  

In July 2009, a private physician wrote that the Veteran had a list of problems, including high blood pressure (hypertension).  The physician wrote that it was more probable than not that the Veteran's sleep apnea "and other problems" are service connected.  This evidence is redundant of evidence associated with the claims file at the time of the prior final denial.  The letter references the fact that the Veteran had hypertension which fact was already associated with the claims file at the time of the prior final denial.  The letter does not directly link hypertension to active duty.  The letter in question only provides a vague reference to "other problems" being service connected.  The letter in question includes a large number of problems.  The letter specifically attributes certain disorders to a service connected left knee disability (right knee, back, neck, gastric, and emotional problems) but does not indicate, with any specificity, that hypertension was linked to active duty.  The lack of any specific link of hypertension to active duty when other disorders are specifically mentioned as being linked to active duty causes no probative value to be attributed to this statement regarding whether hypertension is linked to active duty.  Absolutely no rationale is provided.  

The service treatment records were associated with the claims file and considered at the time of the prior final denial.  They are not new evidence.  The medical records which were received subsequent to the March 2009 Board decision are new as they were not of record at the time of the prior final denial.  Significantly, they are not material to this claim.  The records do not indicate, in any way, that the Veteran has hypertension which was etiologically linked to his active duty service or to a service connected disability.  To the extent that the records document the current existence of hypertension, they are duplicative of prior evidence.  The Court has held that additional evidence, which consists of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).   The reports of the VA examinations are new but not material.  None of the reports of the VA examinations indicate, in any way, that the Veteran currently has hypertension which is etiologically linked to active duty or to a service connected disability.  

As new and material evidence has not been received, the claim of entitlement to service connection for hypertension has not be reopened.  


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea syndrome.

In March 2009, the Board denied service connection for sleep apnea.  The Veteran did not appeal this determination and the decision is final.  In July 2009, the Veteran submitted another claim of entitlement to service connection for sleep apnea.  

The pertinent evidence of record at the time March 2009 Board decision consists of the service treatment records, statements from the Veteran and private medical records.

The service treatment records were silent as to complaints of, diagnosis of or treatment for sleep apnea.  In a March 2004 statement, the Veteran reported that he had sleep apnea in service as he had difficulty staying awake, which caused problems with his supervisor.  Private clinical records reveal the Veteran was diagnosed with sleep apnea in July 2002.  The claim was denied as there was no evidence of a link between the sleep apnea which was diagnosed in 2002 and the Veteran's active duty service.  

In July 2009, a private physician wrote that the Veteran had a list of problems, including sleep apnea.  It was written, the Veteran had continuous problems with snoring.  He was tired all the time and had excessive daytime sleepiness.  He used to fall asleep at work, while driving and in parking lots.  The physician wrote that the Veteran presented with classical symptoms of sleep apnea while in the service.  It was the physician's opinion that it was more probable than not that the Veteran's sleep problem was service connected.  

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  The July 2009 letter from the private physician links currently existing sleep apnea to the Veteran's active duty service.  The lack of this evidence was cited as the reason for the denial of the original claim in March 2009.  For purposes of reopening the claim, the evidence is assumed to be credible.  

The Board finds that, prior to adjudication of the reopened claim of entitlement to service connection for sleep apnea, additional evidentiary development is required.  This development is addressed in the remand portion of this decision.  


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an elevated cholesterol level.

In May 1997, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for an elevated cholesterol level.  In August 1997, the RO denied service connection for an elevated cholesterol level.  The Veteran was informed of the rating decision the same month.  He submitted a notice of disagreement and a statement of the case was issued in November 1998.  The Veteran did not perfect his appeal with the submission of a timely substantive appeal.  The August 1997 rating decision is final.

In July 2009, the Veteran submitted another claim of entitlement to service connection for an elevated cholesterol level.  

The pertinent evidence of record at the time of the prior final denial was the service treatment records.  The RO denied service connection for elevated cholesterol in August 1997 due to the fact that, while there was laboratory evidence in the service treatment records of elevated cholesterol, there was no record of an associated disease and the lab finding was controlled with diet and exercise.  

The pertinent evidence added to the record subsequent to the August 1997 rating decision which denied service connection for an elevated cholesterol level consists of medical records and a statement from a private physician.  The Board finds that none of this evidence satisfies the definition of new and material evidence under 38 C.F.R. § 3.156(a).  

An August 2002 private clinical record indicates that testing showed the Veteran had elevated cholesterol level of 271.  This evidence is not new as it is duplicative of evidence which was of record at the time of the prior final denial.  The fact that the Veteran had an elevated cholesterol level was of record in August 1997.  

In July 2009, a private physician wrote that the Veteran had a list of problems including hypercholesterolemia.  The physician wrote that it was more probable than not that the Veteran's sleep apnea "and other problems" are service connected.  This evidence is new as it was not of record at the time of the prior final denial.  This evidence is not material.  The letter references the fact that the Veteran had hypercholesterolemia which fact was already associated with the claims file at the time of the prior final denial.  The letter does not directly link hypercholesterolemia to active duty.  The letter in question only provides a vague reference to "other problems" being service connected.  The letter in question includes a large number of problems.  The letter specifically attributes certain disorders to a service connected left knee disability (right knee, back, neck, gastric, and emotional problems) but does not indicate, with any specificity, that a disorder manifested by hypercholesterolemia was linked to active duty.  Significantly, the letter references the presence of the laboratory finding but does not indicate what caused the finding.  The claim was denied in August 1997 as there was no record of an associated disease causing the laboratory finding.  The July 2009 letter does not provide evidence of such a disease.  

As new and material evidence has not been received, the claim of entitlement to service connection for an elevated cholesterol level has not been reopened.  


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

In May 1997, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a back pain.  In August 1997, the RO denied service connection for a low back disorder.  The Veteran was informed of the rating decision the same month.  He submitted a notice of disagreement and a statement of the case was issued in November 1998.  The Veteran did not perfect his appeal with the submission of a timely substantive appeal.  The August 1997 rating decision is final.  

In July 2009, the Veteran submitted another claim of entitlement to service connection for a back disorder.  

The pertinent evidence of record at the time of the prior final denial was the service treatment records.  The RO denied service connection for a low back disorder in August 1997 noting that there was a record of in-service treatment for low back pain but finding that there was no permanent residual or chronic disability subject to service connection in the service treatment records or demonstrated by evidence following service.  

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  In July 2009, a private physician wrote that the Veteran had a number of problems including a back problem.  He presented to the physician with low back pain and continuous muscle spasm.  A lumbar MRI was referenced as showing bulging discs, and bilateral spondylosis with anterolisthesis.  The examiner opined that the Veteran's left knee problem caused body weight to bear entirely more on one side than the other.  This brings problems to the column area due to bad posture, loss of correct alignment, degeneration of vertebras and articulations and loss of curvature of the cervical, thoracic and lumbar lordosis, putting more stress on one side of the vertebra over the other and, by consequence, the Veteran could present with disc bulging and herniation with subsequent hip, back and neck pain.  The physician concluded that it was more probable than not that the Veteran's back problem was secondary to his left knee problem.  This evidence is new as it was not of record at the time of the prior final denial.  The evidence is also material in that documents a link between the currently existing back disorder and the Veteran's service connected knee disability.  

The Board further finds that service connection is warranted for a low back disability as secondary to the service connected left knee disability.  The evidence which supports this claim is the July 2009 letter from the private physician which links the low back disorder to the left knee.  The rationale provided is adequate to support the opinion and the Board finds it is entitled to probative weight.  

The evidence which weighs against a grant of service connection for a low back disorder as secondary to the service connected left knee disability is the report of a February 2013 VA examination.  At the time of the February 2013 VA examination, a diagnosis of degenerative changes of the lumbar spine was made.  The Veteran reported a low back pain in the lumbar area in a band like distribution which was deep and dull but sometimes radiated to the hips.  The pain had increased slowly but steadily the past ten years.  The examiner opined that it was less likely than not that the Veteran's lumbar condition was proximately due to or the result of a service connected condition.  The rationale provided was that the lumbar condition was unrelated to the service connected condition since both conditions have different anatomical locations independent from each other with different biomechanical etiologies and pathophysiology.  

The Board places less probative weight on the findings of the February 2013 VA examination when compared with the July 2009 medical evidence.  While the examiner determined that the low back disorder was not linked to the service connected left knee disability, the rationale provided to support this determination is lacking.  The examiner wrote that both conditions have different anatomical locations independent from each other with different biomechanical etiologies and pathophysiologies without further elaboration.  The July 2009 opinion directly addresses whether there is an interplay between a left knee disability and the back pathology and supports this link with references to the pathology involved.  This pathology (degenerative discs) is supported by clinical evidence of record in the form of X-rays.  The Board finds this direct evidence linking the back and knee problems and the supporting rationale probatively outweighs the rationale included in the report of the VA examination which dismisses any link with a blanket statement that the two disorders are not physically linked.  

Based on the above, the Board finds the preponderance of the probative evidence of record demonstrates that the Veteran has degenerative disc disease which is secondary to the service connected left knee disability.  As such, service connection is warranted for degenerative disc disease on a secondary basis.  


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a nervous disorder, claimed as stress and sleep disturbance.

In May 1997, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a disorder manifested by stress and sleep disturbance.  In August 1997, the RO denied service connection for a nervous disorder claimed as stress and sleep disturbance.  The Veteran was informed of the rating decision the same month.  He submitted a notice of disagreement and a statement of the case was issued in November 1998.  The Veteran did not perfect his appeal with the submission of a timely substantive appeal.  The August 1997 rating decision is final.  

In July 2009, the Veteran submitted another claim of entitlement to service connection for a neuropsychiatric disorder.  

The pertinent evidence of record at the time of the prior final denial was the service treatment records.  The RO denied service connection for stress in August 1996 observing that there was no record of treatment in service for a nervous disorder claimed as stress and sleep disturbance.  

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a nervous disorder.  The pertinent evidence added to the record subsequent to the August 1996 rating decision consists of a letter from a private physician.  In July 2009, the private physician wrote that the Veteran presented with an emotional problem characterized by frustration, irritability and anxiety.  He had marked decrease in interest and pleasure in most activities with fatigue and low energy nearly every day.  The physician opined that the Veteran's emotional problems are more probably than not secondary to his knee and back problem.  This evidence is new as it was not of record at the time of the prior final denial.  The evidence is material in that it provides medical evidence of a link between a service connected disability and an emotional problem.  For purposes of this decision, the Board assumes that an emotional problem is also a nervous problem.  

As new and material evidence has been received, the claim of entitlement to service connection for a nervous disorder has been reopened.  

The Board finds, however, that service connection is not warranted for a nervous problem.  There is no evidence of record of the presence of a mental disorder during active duty or for many years thereafter.  There is no competent evidence of record which links a currently existing mental disorder to active duty on a direct basis.  The Veteran has not argued such a fact pattern and no other evidence of record supports such a finding.  Service connection is not warranted for a nervous problem on a direct basis.  

The Board finds that service connection is not warranted for a nervous disorder as secondary to a service connected disability.  As set out above, a private physician linked emotional problems to the Veteran's service connected left knee disability and to a back disability for which service connection is being granted by this decision.  Significantly, the Board finds the probative weight of the July 2009 letter from the private physician is outweighed by the probative weight of a February 2013 VA mental disorders examination which affirmatively determined that the Veteran's mental disorder is due to problems with his marriage and not due to active duty or to a service connected disability.  

A VA mental disorders examination was conducted in February 2013.  The examiner was tasked with determining whether the Veteran had a current nervous condition which was linked to his left knee chondromalacia.  The examiner diagnosed depressive disorder not otherwise specified.  The examiner found that, over all, it appears likely that the Veteran's reported symptoms were manifestations primarily of a conflicted marital relationship.  The examiner found that only one mental disorder was present.  The examiner opined that it was less likely than not that the Veteran had a mental disorder which was proximately due to or the result of a service connected condition.  The rationale provides was that data from the clinical interview and record review suggests that the Veteran presented with symptoms that meet the DSM-IV diagnostic criteria for Depressive Disorder not otherwise specified.  Overall it appears likely that the Veteran's reported symptoms are manifestations primarily of a conflicted marital relationship that began in 2002.  The Veteran and his spouse had been separated for a total of about 4-5 years since marrying.  This relationship also followed the death of the Veteran's first wife in 2001.  The Veteran has had some problems adjusting since quitting work in 2005 which may also be contributing.  The examiner noted that, although the Veteran's physical pain causes some limitations in activities, this factor was not a central focus of the Veteran's concerns during the examination.  The Board finds this opinion is entitled to significant probative weight.  The diagnosis was based on an interview with the Veteran and an examination of the clinical evidence of record.  A mental disorder was diagnosed but this was not linked to active duty or a service connected disability based on an analysis of the Veteran's own statements.  

The Board notes the July 2009 letter from the private physician references the fact that the Veteran presented with emotional problems characterized by frustration, irritability and anxiety with a decreased interest in most activities and also with fatigue and low energy.  Significantly, the physician did not indicate how it was determined that the service connected left knee was productive of emotional problems.  The letter at issue lists many problems including back problems, knee problems, hypertension, diabetes mellitus, sleep apnea, a hiatal hernia, disequilibrium, hypercholesterolemia, and numbness and pinprick sensation.  It is not apparent why this physician linked emotional problems to just the Veteran's knee and back problems.  Furthermore, the physician does not address the evidence which indicates that the Veteran had difficulties with his marriage.  The failure to provide a rationale for linking the mental disorder to a service connected disability and the lack of any other evidence in the claims file indicating that the Veteran had a mental disorder due to a service connected disability is reason to place reduced probative value on the opinion.  This clinician failed to address the evidence which indicates the Veteran had problems with his marriage.  

Other clinical records support the etiology opinion included in the report of the February 2013 VA examination.  November 2013  and January 2014 VA clinical records include the annotation that the Veteran was depressive at times related to family problems.  Mental status examinations were conducted.  Pertinent diagnoses of recurrent major depressive disorder were made.  Other than the July 2009 letter, there are no clinical records or other medical evidence associated with the claims file which indicate that the Veteran had a mental disorder which was linked to a service connected disability.  These records give greater probative weight to the February 2013 VA examination report as they independently confirm the etiology opinion.  

Based on the above, the Board finds that the preponderance of the probative evidence of record weighs against a finding that the Veteran has a mental disorder which was incurred in or aggravated by active duty or is etiologically linked to a service connected disability.  


General increased rating criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In all claims for an increased disability rating VA has a duty to consider the possibility of assigning staged ratings.  See Hart v Mansfield, 21 Vet App 505 (2007). 


Entitlement to a rating in excess of 10 percent for dysequilibrium.

The service connected disability has been evaluated by analogy under Diagnostic Code 6299-6204.  

Under Diagnostic Code 6204, peripheral vestibular disorders are assigned a rating of 30 percent where there is dizziness and occasional staggering.  A 10 percent rating is assigned with occasional dizziness.  Note: Objective findings supporting a diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  See 38 C.F.R. § 4.87, Diagnostic Code 6204. 

The term "staggering" is not defined in the rating schedule, but is generally defined as standing or proceeding unsteadily.  See Webster's New College Dictionary, 3rd ed., at 1099. 

On VA examination in January 2010, the reported recurrent dizziness.  The disorder did not have any effects on the Veteran's occupational functioning and activities of daily living.  A left peripheral vestibular lesion comparable with Meniere's disease was diagnosed.  A video nystagmography study was interpreted as revealing left peripheral vestibular lesion.  

At the time of a February 2013 VA ear conditions examination, peripheral vestibular disorder was diagnosed.  The Veteran reported vertigo on head up and head down positions.  The Vertigo occurred more than once per week.  Physical examination of the ears was normal.  The Veteran's gait was steady.  Testing for vertigo resulted in an abnormal finding of vertigo sensation from the right ear down.  Electronystagmography testing was interpreted as revealing decreased activity in the left ear and a left peripheral lesion.  The disorder had an impact on the Veteran's ability to work in that the Veteran was declared unfit to work in 2005.  He was unable to climb heights and unable to put his head up or down.  

At the time of the most recent VA audiological examination which was conducted in January 2016, peripheral vestibular disorder was diagnosed.  At that time the Veteran reported that his dysequilibrium symptoms had improved but he still had complaints of residual vertigo in the head up and head down positions.  When he walked, he noticed that he veered to the left and that his balance was getting worse.  The examiner found that the Veteran had vertigo more than once weekly lasting one to 24 hours.  During testing, the Veteran complained of vertigo when lying down on the examination table but no nystagmus was noted during the examination.  Romberg testing was interpreted as being abnormal or positive for unsteadiness.  

The Board finds the symptomology associated with the service connected dysequilibrium more nearly approximates a 10 percent rating under Diagnostic Code 6204 prior to January 2016.  The Veteran reported experiencing occasional dizziness but does not report experiencing any problems with staggering prior to the January 2016 VA examination.  

The Board finds that the symptomology associated with the service connected dysequilibrium more nearly approximates a 30 percent rating under Diagnostic Code 6204 from the time of the January 2016 VA examination forward.  During that examination, it was noted that the Veteran experience dizziness and also problems with balance and walking.  Testing also revealed unsteadiness.  Staggering, as set out in the dictionary definition noted above, includes standing unsteadily.  This combined with the Veteran's report of veering to one side when walking leads the Veteran to find that the service connected disability is manifested by staggering.  As such, a 30 percent rating is warranted from January 21, 2016.  This is the highest disability evaluation which can be assigned under Diagnostic Code 6204.  No higher disability evaluation is available.  


Entitlement to a rating in excess of 10 percent for hiatal hernia.

The Veteran is in receipt of a 10 percent evaluation for a hiatal hernia under Diagnostic Code 7346.  The Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

At the time of an August 2009 VA hiatal hernia examination, the Veteran reported worsening symptoms.  He had acid reflux at night and had to use twice the medication prescribed to treat the disorder.  He sometimes had nausea without vomiting.  The nausea was less than weekly and caused by a reclining position.  There was daily heartburn or pyrosis and weekly regurgitation.  There was no dysphagia or a history of hematemesis or melena.   Overall health was good.  There were no signs of anemia or malnutrition.  There was no signs of significant weight loss or malnutrition.  An upper gastrointestinal examination was interpreted as revealing a small hiatal hernia.  Diagnoses from the examination were gastroesophageal reflux disease, gastritis and small hiatal hernia.  The examiner opined that the disorders would have no effects on the Veteran's usual daily activities.  

At the time of a February 2013 VA esophageal conditions examination, gastroesophageal reflux disease was diagnosed.  The Veteran reported he ate a modified diet including avoiding spicy food and citric juices.  He had to use two pillows at night to avoid reflux.  He used Omeprazole to improve the condition in the morning.  In the afternoon, he experienced a burning sensation in the epigastric area.  Signs and symptoms attributed to the disorder were dysphagia, pyrosis, reflux, regurgitation and nausea.  Substernal arm or shoulder pain, anemia, weight loss, hematemesis and melena were not reported.  The examiner opined that the condition did not impact the Veteran's ability to work.  

The Board finds that an increased rating is not warranted at any time for the hiatal hernia.  The Board finds that the disability is manifested by recurrent epigastric distress with symptoms of pyrosis (heartburn), regurgitation, and nausea.  The disability is not productive of substernal or arm or shoulder pain and it is not productive of considerable impairment of health.  There is no evidence of material weight loss, hematemesis, melena or anemia due to the service connected hiatal hernia.  There is no evidence suggesting that the service connected hiatal hernia is productive of considerable or severe impairment of health.  The reports of both VA examinations failed to document any pertinent symptomology.  The clinical records are devoid of any evidence that the service connected hiatal hernia is manifested by substernal arm or shoulder pain or any impairment in health other than that contemplated by the 10 percent rating assigned.  Based on the above, the Board finds the symptomology associated with the service connected hiatal hernia more nearly approximates a 10 percent rating under Diagnostic Code 7346 at all times during the appeal period. 



Entitlement to a compensable rating for left ear hearing loss.  

VA's Rating Schedule evaluates impairment of auditory acuity (hearing loss) pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  In the current case, the Board finds there is evidence of hearing loss which satisfies the criteria for 38 C.F.R. § 4.86.  

If impaired hearing is service connected in one ear only as is the current case, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. §§ 3.383(a)(3), 4.85(f).

On the authorized audiological evaluation in February 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000





LEFT
64
60
58
65


Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The average of the puretone thresholds for the left ear was 61.75 rounded up to 62 decibels.  Service connection is not in effect for right ear hearing loss.  Applying these results to Table VI results in a Level I for the right ear and Level II for the left ear.  Level I hearing for the non service connected right ear and Level II for the left ear equates to a non-compensable rating when applied to Table VII.  As there is evidence of an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86 is applicable.  Under Table VIA, a puretone threshold average of 62 decibels is assigned Roman Numeral IV.  Roman numeral IV for the left ear and Roman numeral I for the right ear equates to a non-compensable evaluation when applied to Table VII.  

Another examination was from the February 2013 VA examination referenced, pure tone thresholds, in decibels, as follows:







HERTZ



1000
2000
3000
4000





LEFT
60
60
65
60


Speech audiometry revealed speech recognition ability of 72 percent in the left ear.  The diagnosis was left ear sensorineural hearing loss.  The Veteran reported that the hearing loss impacted his activities of daily living and ability to work in that he had difficulty following group conversations, understanding speech when background noise is present and while watching TV.  

The average of the puretone thresholds for the left ear was 61.25 rounded down to 61 decibels.  Service connection is not in effect for right ear hearing loss.  Applying these results to Table VI results in a Level I for the right ear and Level V for the left ear.  Level I hearing for the non service connected right ear and Level V for the left ear equates to a non-compensable rating when applied to Table VII.  As there is evidence of an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86 is applicable.  Under Table VIA, a puretone threshold average of 61 decibels is assigned Roman Numeral IV.  Roman numeral IV for the left ear and Roman numeral I for the right ear equates to a non-compensable evaluation when applied to Table VII.  

On the authorized audiological evaluation in January 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000





LEFT
64
60
58
65


Speech audiometry revealed speech recognition ability of 55 percent in the left ear.  
The examiner wrote that hearing loss prevented from Veteran from continuing his employment in aviation.  

The average of the puretone thresholds for the left ear was 61.75 rounded up to 62 decibels.  Service connection is not in effect for right ear hearing loss.  Applying these results to Table VI results in a Level I for the right ear and Level VII for the left ear.  Level I hearing for the non service connected right ear and Level VII for the left ear equates to a non-compensable rating when applied to Table VII.  As there is evidence of an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86 is applicable.  Under Table VIA, a puretone threshold average of 62 decibels is assigned Roman Numeral IV.  Roman numeral IV for the left ear and Roman numeral I for the right ear equates to a non-compensable evaluation when applied to Table VII.  

The Board has carefully reviewed all of the evidence pertinent to this claim, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above. 

The Board has considered the evidence of record showing that the appellant has been reported difficulty with his hearing in noisy places.  This fact alone, however, does not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for left ear hearing loss.  



ORDER

Entitlement to service connection for a disorder manifested by left upper extremity numbness and pricking sensation is denied.  

Entitlement to service connection for a disorder manifested by right upper extremity numbness and pricking sensation is denied.  

Entitlement to service connection for a disorder manifested by left lower extremity numbness and pricking sensation is denied.  

Entitlement to service connection for a disorder manifested by right lower extremity numbness and pricking sensation is denied.  

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a right knee degenerative changes as secondary to the service connected left knee chondromalacia is granted.

New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  The appeal is denied.  

New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  The appeal is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea syndrome.  The appeal is granted to that extent only.  

New and material evidence has not been received to reopen the claim of entitlement to service connection for an elevated cholesterol level.  The appeal is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

Entitlement to service connection for a degenerative disc disease of the lumbar spine as secondary to the service connected left knee chondromalacia is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a nervous disorder, the appeal is granted to that extent only.

Service connection for a nervous disorder is denied.  

Prior to January 21, 2016, a rating in excess of 10 for dysequilibrium is denied.  
From January 21, 2016 forward, a 30 percent rating for dysequilibrium is granted,  subject to the laws and regulations governing monetary awards.

Entitlement to a rating in excess of 10 percent for hiatal hernia is denied.  

Entitlement to a compensable rating for left ear hearing loss is denied.  


REMAND

As set out above, the Board has determined that new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  The Board finds that additional evidentiary development is required to accurately adjudicate the claim.  There is conflicting evidence of record as to whether the Veteran had sleep apnea or symptoms of sleep apnea during active duty.  The service treatment records reveal that the Veteran completed a Report of Medical History in October 1996 wherein he indicated that he had or had had frequent trouble sleeping.  However, the document was annotated to indicate the Veteran reported that he would wake up too many times during the night with a stomach ache.  Additionally, on a Report of Medical History which was completed in October 1995 the Veteran denied having or ever having had frequent trouble sleeping.  Significantly, in January 1996, the Veteran informed a clinician that he experienced labored breathing for four months and that he experienced shortness of breath while sleeping.  The Board finds there is evidence both for and against finding that the Veteran had sleep apnea symptomology during active duty.  No health care professional has examined this in-service symptomology to determine if it is a manifestation of the sleep apnea which was diagnosed after discharge.  A VA examination is required to obtain this medical evidence.  

The Veteran is claiming entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.  A VA examination was conducted in February 2016 to evaluate the disability.  Unfortunately, the examination report is deficient for ratings purposes.  While the active range of motion of the left knee was reported, there is no indication that passive range of motion and nonweight bearing range of motion was evaluated.  A recent precedential decision from the Court, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) held that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As the February 2016 VA examination did not include passive range of motion and nonweight bearing range of motion evaluations, a remand is required to arrange for another VA examination which includes these required findings.  

The Veteran is claiming entitlement to TDIU.  The Board finds this claim is inextricably intertwined with the sleep apnea claim and the increased rating claim for the left knee and it must also, be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claims, to include any more recent VA treatment records and the Veteran's vocational rehabilitation records.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his sleep apnea.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner. 

Any indicated studies should be performed.

Based upon a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's sleep apnea is etiologically related to his active service.  The examiner must address the in-service evidence regarding the Veteran's reports of sleeping problems/no sleeping problems as well as the report of experiencing shortness of breath while sleeping.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the severity of his left knee disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated tests and studies should be completed to specifically include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint..  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  .

4.  Undertake any other indicated development.
 
5.  Thereafter, readjudicate the remanded claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond thereto.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2015).





______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


